NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                   Submitted October 5, 2016* 
                                    Decided February 9, 2017 
                                                  
                                             Before 
 
                                        DIANE P. WOOD, Chief Judge 
                       
                                        DIANE S. SYKES, Circuit Judge 
                       
                                      DAVID F. HAMILTON, Circuit Judge 


No. 15‐3593 
 
NANCY MORROW,                                          Appeal from the United States District 
              Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                                       Eastern Division. 
              v.                                        
                                                       No. 15 C 5846 
MEGAN J. BRENNAN,                                       
POSTMASTER GENERAL,                                    Charles R. Norgle, Sr., 
UNITED STATES POSTAL SERVICE,                          Judge. 
              Defendant‐Appellee. 
 
 
 

                                                 
            *  These  appeals  are  successive  to  Morrow  v.  Donahoe,  564 F. App’x  859  (7th  Cir. 

2014), and have been submitted under Operating Procedure 6(b) to the original panel. We 
have unanimously agreed to decide these cases without oral argument because the briefs 
and records adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). Finally we have substituted 
the current Postmaster General as the proper defendant in this suit. See FED. R. CIV.  P. 
25(d). 
Nos. 15‐3593, 16‐1945, & 16‐1951                                                              Page 2 
 
No. 16‐1945 
 
NANCY MORROW,                                          Appeal from the United States District 
              Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                                       Eastern Division. 
              v.                                        
                                                       No. 16 C 2342 
MEGAN J. BRENNAN,                                       
POSTMASTER GENERAL,                                    Charles R. Norgle, Sr., 
UNITED STATES POSTAL SERVICE,                          Judge. 
              Defendant‐Appellee. 
 
No. 16‐1951 
 
NANCY MORROW,                                          Appeal from the United States District 
              Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                                       Eastern Division. 
              v.                                        
                                                       No. 15 C 6906 
MEGAN J. BRENNAN,                                       
POSTMASTER GENERAL,                                    Charles R. Norgle, Sr., 
UNITED STATES POSTAL SERVICE,                          Judge. 
              Defendant‐Appellee. 
                                                  
                                             O R D E R 

       These  consolidated  appeals  represent  the  latest  in  a  series  of  efforts  by  plaintiff 
Nancy Morrow to revive an employment‐discrimination suit that she lost more than four 
years  ago.  The  district  court  determined  that  claim  preclusion  barred  her  efforts. 
We agree with that assessment and thus affirm the district court’s judgments. We add a 
word of caution, that further frivolous efforts to continue to litigate these matters may 
lead to sanctions against Morrow. 
I.     Prior Litigation 
       Over five years ago, when Morrow worked for the United States Postal Service, 
she sued it for age discrimination and retaliation over a seven‐day suspension that she 
received  for  working  overtime  without  authorization.  The district  court  dismissed  her 
complaint,  but  we  reversed  and  allowed  her  to  proceed  on  her  claim  of  age 
Nos. 15‐3593, 16‐1945, & 16‐1951                                                   Page 3 
 
discrimination. See Morrow v. Donahoe, No. 12‐2666 (7th Cir. Nov. 2, 2012). On remand, 
the uncontested evidence showed that, as part of a settlement, the suspension had been 
reduced to an “official job discussion.” As a result, the district court entered summary 
judgment  against  Morrow,  reasoning  that  she  had  suffered  no  adverse  employment 
action. See Morrow v. Donahoe, No. 11 C 4349, 2013 WL 3776278 (N.D. Ill. July 15, 2013). 
We affirmed. See Morrow v. Donahoe, 564 F. App’x 859 (7th Cir. 2014). 
        Morrow responded with two new lawsuits against the Postmaster General. In the 
first she alleged that she had suffered age discrimination and retaliation when, among 
other things, a supervisor wrote a “threatening” letter to her about her improper use of 
sick time. See Morrow v. Donahoe, No. 14 C 3614, 2015 WL 3463554 (N.D. Ill. May 29, 2015). 
The district court granted summary judgment for the Postmaster General, explaining that 
Morrow had not pursued her administrative remedies for her age discrimination claim 
and that  the letter was not an  adverse employment action.  In the second  suit Morrow 
accused an attorney for the Postal Service of violating her constitutional rights by hacking 
into  an  administrative  law  judge’s  email  account  and  forging  an  order  dismissing  her 
complaint  before  the  Equal  Employment  Opportunity  Commission.  See Morrow  v. 
Donahoe,  15 C 761  (N.D.  Ill.  Aug.  11,  2015).  The  district  court  dismissed  Morrow’s 
complaint for lack of personal jurisdiction because Morrow did not properly serve the 
attorney. In a consolidated decision we affirmed both judgments. See Morrow v. Brennan, 
653 Fed. App’x 480 (7th Cir. 2016). 
        Between  our  first  and  second  affirmances,  Morrow  filed  six  additional  cases 
against the Postmaster General. The district court ruled that, in light of her initial suit, 
claim preclusion barred them all. See Morrow v. Donahoe, No. 15 C 6906 (N.D. Ill. Apr. 14, 
2016);  Morrow  v.  Donahoe,  No. 16 C  2342  (N.D. Ill.  Apr. 14,  2016);  Morrow  v.  Donahoe, 
No. 15 C 5155  (N.D.  Ill.  July 31,  2015);  Morrow  v.  Donahoe,  No. 15 C 5846  (N.D.  Ill. 
July 7, 2015);  Morrow  v.  Donahoe,  No.  15  C  5161  (N.D.  Ill.  June 24, 2015);  Morrow  v. 
Donahoe,  No. 15  C  760  (N.D.  Ill.  Feb. 4, 2015  ).  Morrow  timely  appealed  three  of  those 
judgments, and we have consolidated them for decision. 
II.    Cases Before the Court 
         In the first suit on appeal (15 C 5846), Morrow alleged that a supervisor violated 
her right to due process by providing a false affidavit to the district court in Morrow’s 
initial lawsuit (11 C 4349). Morrow raised this identical claim in 15 C 760, one of the cases 
the  district  court  dismissed  on  the  basis  of  claim  preclusion  and  that  Morrow  did  not 
appeal. 
Nos. 15‐3593, 16‐1945, & 16‐1951                                                      Page 4 
 
       Morrow’s  second  suit  (16  C  2342)  is  nearly  incomprehensible.  In  the  form 
complaint,  she  provided  no  facts  underlying  her  claim  of  employment  discrimination. 
In the portion of the form asking Morrow to state what relief she seeks, she wrote:   
        Direct the defendant to (specify): unlawful and personal deprivation at the 
        hands of the postal serv. and I am a person aggrieved. At the US employee 
        credit union my zip code mail was changed to 60699. The Inspector office 
        which almost led to repossession of my car. A change of address was put in 
        and my mail was forward to Logan Square post office. Financial hardship 
(Mistakes in original.) Without further elaboration, she attached to her complaint various 
documents from her initial lawsuit (11 C 4349). 
       Finally,  in  the  third  suit  (15  C  6906),  Morrow  accused  another  Postal  Service 
attorney  of  interfering with a different  EEOC proceeding. Similar to  her  allegations  in 
case  15  C  761,  she  said  that  an  attorney  had  hacked  into  a  judge’s  email  account  to 
“fraudulently  deny”  her  complaint.  Her  complaint  in  this  third  suit  was  virtually 
identical to the one she filed in case number 15 C 5161, yet another case that the district 
court dismissed on the basis of claim preclusion and that Morrow did not appeal.   
III.    Analysis 
       Morrow appeals these three judgments, but she does not contend that the district 
court erred in dismissing her suits. She has thus waived any appellate issue by failing to 
develop any meaningful argument for our review. See FED. R. APP. P. 28(a)(8); Rahn v. Bd. 
of Trustees of N. Ill. Univ., 803 F.3d 285, 295 (7th Cir. 2015). 
        In any case, we agree with the district court’s conclusion that claim preclusion bars 
the three suits that Morrow has appealed. That doctrine prohibits “‘successive litigation 
of the very same claim’ by the same parties,” Whole Womanʹs Health v. Hellerstedt, 136 S.Ct. 
2292, 2305 (2016) (quoting New Hampshire v. Maine, 532 U.S. 742, 748 (2001)), as well as 
litigation of claims that could have been raised during an earlier proceeding but were not. 
See  Bell  v.  Taylor,  827  F.3d  699,  706  (7th Cir.  2016).  Although  claim  preclusion  is  an 
affirmative  defense,  see FED. R.  CIV.  P.  8(c)(1),  a  district  court  may  raise  the  issue  sua 
sponte when preclusion clearly applies. See Turley v. Gaetz, 625 F.3d 1005, 1013 (7th Cir. 
2010); Kratville v. Runyon, 90 F.3d 195, 198 (7th Cir. 1996). 
        The first suit—about the false affidavit in her initial suit—is identical to the claim 
that  she  presented,  and  the  district  court  resolved,  in  15  C  760.  It  is  therefore  claim‐
precluded.  The  second  suit,  which  to  the  extent  it  is  coherent  attacks  how  the  Postal 
Service treated Morrow during the time before her initial suit, raises claims that she did 
raise or could have raised in that suit, 11 C 4349. It is thus also barred by claim preclusion. 
Nos. 15‐3593, 16‐1945, & 16‐1951                                                           Page 5 
 
The third suit, which concerns an attorney’s alleged hacking into a judge’s email account, 
mirrors  the  same  claim  raised  and  decided  in  15 C 5161.  Consequently  it  too  is  claim‐
precluded. See Bell, 827 F.3d at 706. 
       Accordingly, we AFFIRM the district court’s judgment in each case. We end with 
a warning. These three suits represent the sixth, seventh, and eighth times that Morrow 
has sued the Postal Service or Postmaster General since 2014, when we affirmed the grant 
of summary judgment against her on her initial claim of age discrimination. Morrow is 
warned  that  further  repetitious  litigation  arising  from  her  Postal  Service  employment 
would  be frivolous  and  invite  sanctions,  including  possible  monetary  sanctions  that  if 
unpaid will lead to a circuit‐wide filing bar. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 
185, 186 (7th Cir. 1995).